Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding claim 20, it is unclear what is being claimed by “discloses the step of causing the container carriers to be translated comprises causing the container carriers to be translated” rendering the claim indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 16-17 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siegel (US Pub App 2008/0298943).

    PNG
    media_image1.png
    760
    954
    media_image1.png
    Greyscale

Regarding claim 1, Siegel discloses a storage module configured to store inventory items, the storage module comprising: 
first and second module ends that are spaced from one another along a longitudinal direction (101,121); 
first and second conveyor segments (C 1,2, Fig.1, above) that are spaced from one another along a vertical direction, each of the first and second conveyor segments having a length along the longitudinal direction that is greater than a height of the 
third and fourth conveyor segments (C 3,4, Fig.1, above) disposed at the first and second module ends, respectively, the third and fourth conveyor segments connecting the first and second conveyor segments so as to define a movement path that has a closed shape (Fig.1); and 
a plurality of container carriers (105,etc), each container carrier configured to support at least one inventory storage container (envelope) that is configured to support at least one inventory item therein (mail), each container carrier having first and second conveyor-segment engagement (130) features that are spaced from one another along the lateral direction and that are configured to engage the pair of upper tracks when the container carrier is supported by the first conveyor segment, and configured to engage the pair of lower tracks when the container carrier is supported by the second conveyor segment,  (Fig.1)
wherein the storage module is configured to convey the container carriers around the movement path until a desired one of the container carriers is presented at one of the first and second module ends (Fig.1).


Regarding claim 2, Siegel further discloses each container carrier has a carrier width along the lateral direction and a carrier length along the longitudinal direction, the carrier width being greater than the carrier length (105, Fig.1).

Regarding claim 3, Siegel further discloses each the first and second conveyor-segment engagement features includes a wheel that is configured to ride along respective ones of the upper and lower tracks (132).

Regarding claim 4, Siegel further discloses each wheel has a wheel diameter along a select direction that is perpendicular to its respective rotational axis (132), and each of the first and second conveyor-segment engagement features (130) has a flange that is spaced inwardly or outwardly from a corresponding one of the wheels, each flange having a flange dimension along the select direction that is greater than the wheel diameter (Fig.1).

Regarding claim 5, Siegel further discloses each container carrier is configured to support a row of inventory storage containers (envelopes and packages) such that the inventory storage containers are offset from one another along the lateral direction (holds mail inside in any direction).

Regarding claim 6, Siegel further discloses each container carrier is configured to support two rows of inventory storage containers in a stacked relation, such that a first 

Regarding claim 7, Siegel further discloses each container carrier includes an upper end and a lower end spaced from one another along the vertical direction, and each container carrier defines a plurality of openings that extend through its respective upper and lower ends, each opening sized to support a storage container therein (Fig.1, sized to fit mail).

Regarding claim 8, Siegel further discloses each inventory storage container has an upper portion and a lower portion, and each container carrier is configured to support a row of the inventory storage containers (envelopes) such that the lower portion of each inventory storage container extends through a corresponding one of the openings (Fig.1) below the lower end of the container carrier and the upper portion of each inventory storage container is supported about the upper end of the container carrier (at 102).

Regarding claim 16, Siegel further discloses each container carrier is configured to support a row of inventory storage containers such that the inventory storage containers are offset from one another along the lateral direction (holds mail inside in any direction).

Regarding claim 17, Siegel further discloses each container carrier is configured to support two rows of inventory storage containers in a stacked relation, such that a first one of the rows is stacked on top of a second one of the rows (holds mail inside in any direction).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 9-13, 18 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Siegel (US Pub App 2008/0298943) in view of McLauchlan (US 1,905,924).

Regarding claim 9, Siegel discloses an inventory storage system, comprising: 
each inventory storage module comprising: 
first and second module ends that are spaced from one another along a longitudinal direction (101,121); 
a plurality of conveyor segments (C 1,2,3,4 Fig.1, above) that define a movement path that has a closed shape and a length along the longitudinal direction that is greater than a height of the movement path along a vertical direction (Fig.1); and 

wherein each storage module is configured to translate its respective container carriers around its respective movement path until a desired one of its container carriers is presented at one of its first and second module ends (101,121), independently of other ones of the inventory storage modules translating their respective container carriers around their respective movement paths.

Siegel does not further specifically disclose at least one vertical stack of inventory storage modules stacked on top of one another.
McLauchlan teaches stacked inventory storage modules (Fig.1).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Siegel in view of McLauchlan to vertically stack inventory storage modules in order to increase floor space by reducing the footprint of the system.

Regarding claim 10, Siegel further discloses each storage module has first and second conveyor segments (C 1,2, Fig.1, above) that are spaced from one another along the vertical direction (Fig.1), each of the first and second conveyor segments having a length along the longitudinal direction that is greater than a height of the storage module from the first conveyor segment to the second conveyor segment along the vertical direction (Fig.1).

Regarding claim 11, Siegel further discloses the first conveyor segment of each storage module has a pair of upper tracks (UT, Fig.1, above) that are spaced from one another along a lateral direction, and the second conveyor segment of each storage module has a pair of lower tracks (LT, Fig.1, above) spaced from one another along the lateral direction.

Regarding claim 12, Siegel further discloses each container carrier has first and second conveyor-segment engagement features (130) that are spaced from one another along the lateral direction and that are configured to engage a corresponding pair of upper tracks (UT, Fig.1, above) when the container carrier is supported by a corresponding first conveyor segment, and configured to engage a corresponding pair of lower tracks (LT, Fig.1, above) when the container carrier is supported by a corresponding second conveyor segment.

Regarding claim 13, Siegel further discloses each the first and second conveyor- segment engagement features includes a wheel (132) that is configured to ride along respective ones of the upper and lower tracks (Fig.1).

Regarding claim 18, Siegel discloses a method of operating a storage system, the method comprising: 

causing a location of the desired storage container (envelope) within the system to be identified by identifying a select storage module that supports the desired storage container from a storage module (Para.23) comprising a plurality of conveyor segments (C 1,2,3,4 Fig.1, above) that define a movement path that has a closed shape and a length along the longitudinal direction that is greater than a height of the movement path along a vertical direction (Fig.1); 
causing container carriers supported by the select storage module to be translated around the movement path of the select storage module (Para.23), each container carrier carrying at least one of the storage containers (envelopes), until a container carrier carrying the desired storage container is presented at a desired one of the first and second ends of the select storage module (101,121); and causing an inventory item (mail) to be retrieved from, or stowed into, the desired storage container (Para.27).

Siegel does not further specifically disclose a plurality of storage modules that are stacked on top of one another.
McLauchlan teaches stacked inventory storage modules (Fig.1).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Siegel in view of McLauchlan to vertically stack 

Regarding claim 20, Siegel further discloses the step of causing the container carriers to be translated comprises causing the container carriers to be translated, wherein each container carrier carries a row of the storage containers storage containers such that the storage containers are offset from one another along a lateral direction, perpendicular to the vertical and longitudinal directions (holds mail inside in any direction).

Claims 15 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Siegel (US Pub App 2008/0298943) in view of McLauchlan (US 1,905,924), as applied above, and further in view of Criswell (US 9,434,558).

Regarding claim 15, Siegel does not further specifically disclose at least one robotic manipulator disposed adjacent the first module ends, the at least one robotic manipulator configured to retrieve inventory items from the storage containers supported by the inventory storage modules of the at least one vertical stack.
Criswell teaches a truck unloader for unloading/unpacking product from trailers and containers that is automated with the use of a robotic manipulator (10, Fig.1, Abstract).


Regarding claim 19, Siegel does not further specifically disclose the step of causing the inventory item to be retrieved from, or stowed into, the desired storage container comprises causing a robotic manipulator to move so as to retrieve or stow the inventory item.
Criswell teaches a truck unloader for unloading/unpacking product from trailers and containers that is automated with the use of a robotic manipulator (10, Fig.1, Abstract).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Siegel, as modified above, in view of Criswell to include a robotic manipulator in order to ease the burden of the user.

Allowable Subject Matter
Claim 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or render obvious the claimed invention as set forth in claim 14 and subsequent dependent claims.  The prior art of record does not disclose or render obvious an inventory storage system with all the elements as claimed .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Krum and Mahadevan further disclose elements of storage systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY K ROMANO whose telephone number is (571)272-9318.  The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



/ASHLEY K ROMANO/Examiner, Art Unit 3652